Appellant was convicted of cattle theft, his punishment being assessed at two years confinement in the penitentiary.
This appeal must be dismissed, because appellant gave an appeal bond to this court instead of a recognizance, the instrument being entered into during term time. The court adjourned on the 27th day of July, 1916. The bond for the appeal to this court was entered into and approved on July 11, 1916. It is a bond taken and approved by the sheriff, and not a recognizance as required by the statute. During term time a recognizance must be taken; in vacation an appeal bond.
The appeal is dismissed.
Dismissed.